O’Nuall, J.
delivered the opinion of the Court.
In this case the Court is satisfied with the construction, given by the Judge below, to the 4th section of the “Act to prohibit sheriffs and their deputies from purchasing executions lodged in their offices, and for other purposes.”
The case Of Canfield v. McAlister is an analogous case, and may well be appealed to, to sustain the reasoning in the report.
In that case the goods were distrained for rent — they were held to be exempt from sale under a distress.
Speaking of the words of the section, “ levy or sale,” Judge Nott says: the word “sale appears to have been introduced as if the Legislature, apprehensive that the word levy might admil too nanow a construction, intended to extend the exemption to every kind of sale for debt.” ,
The motion is dismissed.
The whole Court concurred.

Motion refused.